United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
TENNESSEE VALLEY AUTHORITY,
SEQUOYAH NUCLEAR PLANT,
Chattanooga, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1064
Issued: January 29, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 12, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated October 18, 2006 with respect to a hearing loss
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant established a June 7, 2005 claim for an employmentrelated hearing loss.
FACTUAL HISTORY
On June 7, 2005 appellant, then a 54-year-old laborer/boilermaker, filed an occupational
claim alleging that he sustained hearing loss as a result of noise exposure in his federal
employment. He became aware of an employment-related hearing loss on April 26, 2005.1 The
1

Appellant submitted an audiogram dated April 26, 2005.

reverse of the claim form reported that appellant had been last exposed to noise in employment
on December 6, 1991.
On an Office form regarding evidence required in a hearing loss claim, appellant asserted
that he worked at the employing establishment from 1971 to 2005. He indicated that he worked
intermittently as a laborer and boilermaker, with noise exposure in both positions.
The employing establishment responded in an August 22, 2005 letter that appellant had
last worked at the employing establishment on December 6, 1991. According to it, he worked
intermittently from August 18, 1973, with his last audiogram dated March 28, 1988. The record
includes documentation that appellant’s employment was terminated effective
December 6, 1991. The employing establishment stated that he could have been employed by a
nonfederal contractor after 1991.
By letter dated September 1, 2005, the Office requested that appellant detail his
employment history and explain the discrepancy between the dates that he provided and the
period of employment reported by the employing establishment. There is no indication that
appellant responded.
By decision dated November 8, 2005, the Office denied the claim for compensation. It
found that appellant failed to provide an accurate factual background.
In a memorandum of telephone call dated March 27, 2006, the Office indicated that
appellant had a previously accepted claim for hearing loss under Office File No. 06-696986. On
July 31, 2006 appellant requested reconsideration. He briefly stated that he had filed a claim for
a recurrence of disability and was submitting an audiogram showing increased hearing loss
“since I was first awarded for hearing loss. I continued in employment with [the employing
establishment] approximately five or six years after [illegible].”
In a decision dated October 18, 2006, the Office denied modification of its prior decision.
It noted that appellant had filed a hearing loss claim in 1998 under Office File No. 060696986
and that there was no evidence that he had any additional noise exposure in his federal
employment.
LEGAL PRECEDENT
The Office’s procedures indicate that an employee may claim an increased schedule
award. In some instances, particularly in hearing loss cases, a claim for an additional schedule
award will be based on an additional period of exposure. This constitutes a new claim and
should be adjudicated as a new claim.2

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.7(b)(3) (March 1995).

2

ANALYSIS
Appellant filed an occupational claim on June 7, 2005 for an employment-related hearing
loss. The record, however, indicates that he filed a prior claim for an employment-related
hearing loss in 1998. A new claim would be appropriate only if there was additional noise
exposure since the filing of the prior claim.
In this case, the evidence from the employing establishment clearly indicated that
appellant’s employment was terminated effective December 6, 1991. While appellant alleged
that his employment continued beyond 1991, he did not provide any additional detail. It is not
clear whether he was referring to work as a contractor or what specific time period is involved.
Appellant had an opportunity to clearly explain his work history as requested by the Office but
he failed to do so.
Based on the evidence of record, there is no indication that a new claim was appropriate
in this case. Appellant may pursue an increased schedule award pursuant to Office File
No. 060696986, but the evidence of record is not sufficient to establish a new claim for an
employment-related hearing loss.
CONCLUSION
The record does not establish that appellant had any additional employment-related noise
exposure after the filing of his prior claim for a hearing loss and therefore there is no evidence to
support a new claim for hearing loss.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 18, 2006 is affirmed.
Issued: January 29, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

